PER CURIAM.
Application for copies of records to be prepared without the payment of costs for use in applying to the Supreme Court in forma pauperis for Writ of certiorari to review our decision of November 22, 1939 denying petitioner’s application for leave to file petition for writ of mandamus, is without merit.-
As to the necessity of showing merit in the proposed proceeding, see Kinney v. Plymouth Rock Squab Co., 236 U.S. 43, 35 S.Ct. 236, 59 L.Ed. 457; Pothier v. Rodman, 261 U.S. 307, 43 S.Ct. 374, 67 L.Ed. 670; Phillips v. McCauley, 9 Cir., 92 F.2d 790; De Groot v. United States, 9 Cir., 88 F.2d 624.
Application denied.